



EXHIBIT 10.1

 

AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT to Loan and Security Agreement (this “Amendment”) is entered into
this 23rd day of April, 2007, by and between Silicon Valley Bank (“Bank”) and
Vascular Solutions, Inc., a Minnesota corporation (“Borrower”) whose address is
6464 Sycamore Court, Minneapolis, Minnesota 55369.

RECITALS

A.           Bank and Borrower have entered into that certain Loan and Security
Agreement dated with an Effective Date of December 31, 2003 (as the same may
have been, and may from time to time in the future be, amended, modified,
supplemented or restated, the “Loan Agreement”).

B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

C.           Borrower has requested that Bank waive Borrower’s violation of its
Tangible Net Worth covenant for March 2007 and amend the Loan Agreement to
revise the Tangible Net Worth covenant and make certain other revisions to the
Loan Agreement as more fully set forth herein.

D.           Bank has agreed to so waive such covenant violation and amend
certain provisions of the Loan Agreement, but only to the extent, in accordance
with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.            Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

2.            Waiver of Tangible Net Worth Covenant Default. Borrower has
advised Bank that Borrower has failed to comply (the “TNW Default”) with the
Tangible Net Worth covenant set forth in Section 6.7 of the Loan Agreement for
the month of March 2007. Bank and Borrower agree that said TNW Default is hereby
waived. It is understood by the parties hereto that such waiver does not
constitute a waiver of any other default under the Loan Agreement or any other
Loan Document, nor an agreement by Bank to waive or forbear from exercising its
rights and remedies in the future regarding defaults under the Tangible Net
Worth covenant or any other defaults under the Loan Agreement or the Loan
Documents.

 

1


--------------------------------------------------------------------------------



3.            Amendments to Loan Agreement.

3.1          Section 13.1 (Definition of “Tangible Net Worth”). Tangible Net
Worth is defined in Section 13.1 of the Loan Agreement as follows:

“Tangible Net Worth” is, on any date, the book value of Borrower minus the
aggregate amounts attributable to intangible items plus Subordinated Debt.

Said definition is hereby amended to read as follows:

“Tangible Net Worth” is, on any date, the book value of Borrower minus the
aggregate amounts attributable to intangible items plus Subordinated Debt plus
up to $6,500,000 of the net aggregate litigation expenses incurred by Borrower
on or after March 28, 2007 related to Borrower’s litigation against Diomed, Inc.
concerning Borrower’s Vari-Lase products.

4.            Waiver and Amendment Fee. Borrower shall pay to Bank a fee of
$2,500 concurrently herewith, which shall be in addition to interest and to all
other amounts payable hereunder and under the Loan Documents and which shall not
be refundable. Bank is authorized to charge said fee to Borrower’s loan account
or any of Borrower’s deposit accounts maintained with Bank.

5.            Limitation of Amendments.

5.1          The amendments set forth in Section 3, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

5.2          This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

6.            Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

6.1          Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

 

2


--------------------------------------------------------------------------------



6.2          Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

6.3          The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

6.4          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

6.5          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

6.6          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

6.7          This Amendment has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

7.            Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

[Signature page follows.]

 

3


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BANK

 

BORROWER

 

 

 

Silicon Valley Bank

 

Vascular Solutions, Inc.

 

 

 

 

 

 

By:  

 

 

By:

 

Name:  

 

 

Name:

 

Title:  

 

 

Title:

 









4


--------------------------------------------------------------------------------